10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01257-RSL Document 107-1 Filed 01/28/20 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT

WESTERN DISTRICT

OF WASHINGTON

AT SEATTLE

OLYMPIC AIR, INC. and CATLIN INSURANCE
COMPANY, INC.,

Plaintiffs,
vs.

HELICOPTER TECHNOLOGY COMPANY,
Limited Partnership, a Nevada Limited
Partnership; HELICOPTER TECHNOLOGY
CORPORATION, a California corporation,
General Partner for HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; HELICOPTER TECHNOLOGY
COMPANY, LLC, a foreign limited liability
company and/or d/b/a of HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; and MD HELICOPTERS, INC., an
Arizona corporation, and DOES 1 through 10,

Defendants.

 

WILLIAM G. REED and MARY E. REED,
husband and wife, and the marital community
composed thereof,

Plaintiffs,
Vs.

 

 

 

 

No. 2:17-cv-01257-RSL

-~PROPOSED} ORDER GRANTING
STIPULATED MOTION TO STAY

PROCEEDINGS

~{Proposed] ORDER GRANTING STIPULATED MOTION TO STAY Law Offices Of

PROCEEDINGS - 1
[2:17-CV-01257-RSL]

KRUTCH LINDELL BINGHAM JONES, P.$.

600 University Street, Suite 1701
Seattle, WA 98101-3303
(206) 682-1505 FAX: (206) 467-1823

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01257-RSL Document 107-1 Filed 01/28/20 Page 2 of 4

HELICOPTER TECHNOLOGY COMPANY,
Limited Partnership, a Nevada Limited
Partnership; HELICOPTER TECHNOLOGY
CORPORATION, a California corporation,
General Partner for HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; HELICOPTER TECHNOLOGY
COMPANY, LLC, a foreign limited liability
company and/or d/b/a of HELICOPTER
TECHNOLOGY COMPANY, Limited
Partnership; and MD HELICOPTERS, INC., an
Arizona corporation, and JOHN DOES | through
10,

 

Defendants.

 

 

 

THIS MATTER, having come before the Court upon the Stipulated Motion to Stay Proceedings
submitted by the parties hereto, it is hereby ORDERED that the Motion is GRANTED, and all activity in
these consolidated cases is stayed for a period of sixty (60) days. This stay includes, without limitation,

all deadlines, discovery, briefing, hearing, decisions, and orders. IT IS SO ORDERED.
2)
DATED this day of January, 2020.
oe a
fice”? I Cahenk

ROBERT S. LASNIK
United States District Judge

 

~{Prepesedt ORDER GRANTING STIPULATED MOTION TO STAY = Law Offices Of
PROCEEDINGS - 2 KRUTCH LINDELL BINGHAM JONES, P.5.

[2:17-CV-01257-RSL] 600 University Street, Suite 1701
Seattle, WA 98101-3303

(206) 682-1505 FAX: (206) 467-1823

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 107-1 Filed 01/28/20 Page 3 of 4

Presented by:

KRUTCH LINDELL BINGHAM JONES, P.S.

By: /s/ James T. Anderson
Thomas W. Bingham, WSBA #7575
Jeffrey C. Jones, WSBA #7670
James T. Anderson, WSBA #40494
James Nathan Bingham, WSBA #46325

600 University Street, Suite 1701
Seattle, WA 98101-3079

Tel: (206) 682-1505

Fax: (206) 467-1823
twb(@krutchlindell.com
jej(@krutchlindell.com
jta@krutchlindell.com
jnb(@krutchlindell.com

Attorneys for Plaintiffs William G. Reed and Mary E. Reed
HARRIGAN LEYH FARMER & THOMSEN LLP

/s/ James T. Anderson, WSBA No. 40494, for
By Charles S. Jordan

Charles S. Jordan, WSBA #19206

Michelle Buhler, WSBA #16235

999 Third Avenue, Suite 4400

Seattle, WA 98104

Tel: 206-623-1700

Email: chipj@harriganleyh.com

Email: michelleb(@harriganleyh.com

Attorneys for Plaintiffs Olympic Air, Inc.
and Catlin Insurance Company, Inc.

[Proposed] ORDER GRANTING STIPULATED MOTION TO STAY = Law Offices Of
PROCEEDINGS - 3 KRUTCH LINDELL BINGHAM JONES, P.%.

[2:17-CV-01257-RSL] 600 University Street, Suite 1701
Seattle, WA 98101-3303

(206) 682-1505 FAX: (206) 467-1823

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:17-cv-01257-RSL Document 107-1 Filed 01/28/20 Page 4 of 4

[Proposed] ORDER GRANTING STIPULATED MOTION TO STAY Law Offices Of

PROCEEDINGS - 4
[2:17-CV-01257-RSL]

NORTHCRAFT BIGBY PC

/s/ James T. Anderson, WSBA No. 40494, for
By Mark S. Northcraft

Mark S. Northcraft, WSBA #7888

Christina J. Weidner, WSBA #54305

819 Virginia Street, Suite C-2

Seattle, WA 98101

Tel: 206-623-0229

Email: mark_northcraft@northcraft.com

Email: christina_weidner@northcraft.com

Attorneys for Defendants Helicopter Technology

KRUTCH LINDELL BINGHAM JONES, P.$.

600 University Street, Suite 1701
Seattle, WA 98101-3303
(206) 682-1505 FAX: (206) 467-1823

 
